DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 6, 8-10, and 15-27 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Beck et al. (USPAPN 2010/0189333) discloses:
providing an image segmentation of a surface of a blood vessel network, the image segmentation comprising a plurality of blood vessel surface points (see para [61]-[68], identifying vessel wall points in a point cloud by thresholding Hounsfied values);
forming a virtual skeleton model from the image segmentation, the virtual skeleton model comprising a plurality of edges, each edge of the plurality of edges having a plurality of skeleton points, each skeleton point of the plurality of skeleton points being associated with a subset of the plurality of blood vessel surface points (see para [67], [68], and fig 1, determining at least two vessel wall points per iteration);
identifying inlets and outlets of the virtual skeleton model (see fig 7-9, blood vessel inlets and outlets indicated by arrows);
virtually fitting elliptically shaped tubules for each edge of the skeletonized graph (see para [67] and [68], fitting 3D geometrical figures, ellipsoids in this case, to the vessel wall points); and

Yang et al. (“Computer-aided detection of intracranial aneurysms in MR angiography”) discloses:
identifying a plurality of potential aneurysms based on the determined statistics (see sections “Methods” on p87, “POI collection” on p87-90, and fig 2, identifying a list of points of interests (POIs) by fitting 3D geometrical figures, spheres in this case, to extracted vessel wall points);
filtering the plurality of potential aneurysms based on the determined statistics (see sections “Extracting features” in p90-91 and “Sieving POIs” in p91-92, reducing the list of POIs based on filtering their geometrical features); and
identifying the aneurysm based at least in part on the filtering (see section “Assigning probability” on p92, identifying a final list of POIs further based on probabilities).
However, Beck and Yang do not disclose wherein forming the virtual skeleton model comprises simultaneously determining a medial axis transform of the image segmentation and a mean curvature flow of the image segmentation.
Regarding claim 15, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein the one or more processors determine a mean curvature flow of the image segmentation to form the virtual skeleton model.
Regarding claim 21, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein forming the virtual 
Regarding claim 22, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein forming the virtual skeleton model comprises determining a mean curvature flow of the image segmentation.
Regarding claim 23, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein identifying the outlets of the virtual skeleton model is based at least in part on a skeleton aspect ratio for each edge.
Regarding claim 24, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein filtering the plurality of potential aneurysms based on the determined statistics comprises determining deviations of areas between adjacent ellipses of the elliptically shaped tubules.
Regarding claim 25, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein determining statistics of the fitted elliptically shaped tubules comprises eccentricity statistics for each edge.
Regarding claim 26, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein filtering the plurality of potential aneurysms based on the determined statistics comprises determining deviations of eccentricities between adjacent ellipses of the elliptically shaped tubules.
Regarding claim 27, Beck and Yang disclose everything claimed as applied above (see reasons for claim 1), however, do not disclose wherein determining statistics 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Soo Jin Park/Primary Examiner, Art Unit 2668